Citation Nr: 1019312	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-06 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
December 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for a VA 
examination scheduled in conjunction with this claim.

2.  The Veteran does not have a current diagnosis of gout 
which could be attributed to active service.


CONCLUSION OF LAW

The criteria for service connection for gout have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The Veteran also must be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in July 2007, prior to the initial rating 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records.  The 
Veteran does not contend, nor does the evidence indicate, 
that he has been treated for gout since his separation from 
active service.  

Additionally, the RO attempted to schedule the Veteran for a 
medical examination in September 2007, but the Veteran failed 
to report for this examination.  It appears that the Veteran 
insisted that his examination be scheduled either in the late 
afternoon or on a Saturday as he refused to miss work to 
attend the examination.  In an April 2009 letter, the RO 
explained to the Veteran that they would reschedule a medical 
examination upon his request but that dates and times for the 
examination are not elective.  

Where entitlement to compensation cannot be granted without a 
medical examination, and a claimant, without good cause, 
fails to report to a scheduled examination, the claim shall 
be rated based on the other evidence of record.  38 C.F.R. 
§ 3.655.  Examples of good cause include the illness or 
hospitalization of a claimant or the death of an immediate 
family member.  The Veteran has not argued that missing work 
on one occasion for a VA examination will result in losing 
his job or in financial hardship.  Rather, his insistence 
that his examination be scheduled at certain times appears to 
be a matter of convenience.  As such, the Board finds that 
the Veteran's failure to attend his VA examination was not 
the result of good cause and that a remand to again attempt 
to afford the Veteran a VA examination is unnecessary.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, 
the Board will proceed to adjudicate the Veteran's claim on 
the merits.

The Veteran is seeking entitlement to service connection for 
gout.  Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Here, the Veteran's service treatment records show that he 
was treated for complaints of pain and swelling of the left 
big toe in July 2002.  The Veteran's x-rays were normal and 
lab results were negative for crystals, but the Veteran had 
high levels of uric acid.  It was concluded that the 
Veteran's lab results were non infectious, with possible 
contamination of the sample.  The final diagnosis appears to 
have been acute left big toe gout.

In June 2005, the Veteran again sought treatment for pain, 
swelling, and redness of the left first toe.  The Veteran 
reported that he had had similar symptoms before and was told 
that it was not gout, but he could not remember what the 
diagnosis was.  The Veteran was assessed with a preliminary 
diagnosis of acute gout with instructions to check the 
Veteran's uric acid levels.  

The Veteran's service treatment records are negative for any 
additional complaints, finding, or treatment of gout.  At the 
Veteran's retirement examination in April 2006, no diagnosis 
of gout was noted by the examiner or the Veteran.  

The Veteran was afforded a VA general medical examination in 
April 2007.  While this examination documents numerous 
medical conditions, nowhere on the examination did the 
examiner note any complaints or findings of gout.  An 
examination of the Veteran's feet found no abnormalities.  

There are no post-service medical records showing any 
diagnosis of or treatment for gout and the Veteran's has not 
indicated that he ever received treatment for this alleged 
disability after separation from service, despite requests 
from the RO to inform VA of any relevant medical records.  
The Veteran was scheduled for a VA examination in September 
2007, but failed to report for this examination.  In April 
2009, the RO informed the Veteran that another examination 
could be scheduled at his request but he failed to respond.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Here, there is no evidence that 
the Veteran has a current disability of gout.  While the 
Veteran's service treatment records show several instances of 
treatment for acute gout, there is no evidence that this is a 
chronic disability from which the Veteran continues to 
suffer.  The medical evidence (including the Veteran's 
retirement examination and an April 2007 VA examination) is 
negative for any complaints or findings of gout.  
Additionally, there is no evidence of treatment for gout 
after the Veteran's separation from service.  

While the Veteran asserted in his October 2007 notice of 
disagreement that his gout is a chronic, rather than acute 
condition, a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder.  While the Veteran certainly is 
competent to describe any symptoms he has experienced that he 
believes are the result of gout, such as pain or swelling in 
a joint, the issue of whether the Veteran's symptoms are 
caused by gout is a question for a medical professional.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Additionally, whether two instances of what was possibly 
acute gout in service are indicative of a chronic condition 
or were merely isolated instances of acute illness is a 
matter for a medical professional to decide.  The RO 
attempted to afford the Veteran a VA examination to clarify 
these matters, but the Veteran failed to attend his scheduled 
examination and has not requested another examination, 
despite being informed by the RO that he could do so.  
Unfortunately, there is insufficient medical evidence with 
which to evaluate the Veteran's service connection claim.

The Veteran is reminded that, although the VA has a duty to 
assist in developing the claim at issue, this is not a one 
way street and that he can not stand idle when the duty is 
invoked by failing to provide important information or 
otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
"The VA's 'duty' is just what it states, a duty to assist, 
not a duty to prove a claim with the claimant only in a 
passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  In this regard, the Board reiterates that that the 
dates and times for VA examinations are not elective.  The 
Board also notes that the Veteran's failure to report for VA 
examination when it was scheduled and his unreasonable 
insistence that VA accommodate his work schedule in arranging 
for him to report for VA examination were fatal to his 
service connection claim.  In this regard, the Board observes 
that convenience to the Veteran's work schedule is not good 
cause to reschedule a VA examination when such examination is 
necessary to adjudicate a service connection claim.  See 
38 C.F.R. § 3.655 (2009).

In summary, absent evidence of current disability due to gout 
which could be attributed to active service, the Board finds 
that service connection for gout is denied.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for gout is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


